DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE and Reply on 05 April 2022 that:
Amended independent claims 1 and 11 to limit the invention to “configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image” but which amendments raises issues under 35 USC 112(a) and (b) as further discussed below; and
Amends the abstract in a manner sufficient to overcome the abstract objection.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 filed 05 April 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See new application of Allyn below regarding the configured filter tap limitations.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 have been amended to recite “configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image”.  Applicant identifies [0090]-[0092] and [0099] as providing written support for this amendment.
These identified disclosure sections have been carefully reviewed but do not properly describe how to calculate or otherwise configure a filter tap “corresponding to a distance between eyes in the face image”.  [0090]-[0092] merely disclose that a wide or narrow beam may be generated that have different wider/narrower coverage of the target object.  [0099] provides a general description of selecting a filter tap based on the distance between eyes in a face image based on “a correspondence relationship, which is stored in the memory 430, between the filter tap and the distance d1 between eyes”.  But the specification is devoid of any details regarding this “correspondence relationship” or how to calculate filter coefficient (tap) values.  Moreover, it is simply not understood how a distance between eyes can be used to calculate filter coefficients (taps).  Merely parroting claim language and stating that this “correspondence relationship” is stored does not answer the crucial questions as to how this correspondence relationship is derived.  No examples are provided and there is no equation or detail sufficient to demonstrate that Applicant had possession, at the time of filing, of the claimed invention of configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image.
Claims 5-10 and 15-21 are rejected due to their dependence upon claims 1 or 11.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 have been amended to recite:
“configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image…obtaining…face data by receiving at least one reflected signal, from the at least one directional beam, corresponding to the configured filter tap”.
As claimed, the filter tap is configured but not applied or implemented thus leaving this step disconnected from the rest of the method and rendering the filter tap limitations indefinite.  Moreover, obtaining face data “corresponding to” the configured filter tap further confuses the issue and further begs the question, from the claim language, whether the filter tap actually does anything or is otherwise operational in the claim with respect to the reflected signal.	
Claims 1 and 11 are also incomplete as they do not calculate or otherwise derive the distance between eyes in the face image which is the basis upon which the filter tap is configured.
Claims 5-10 and 15-21 are rejected due to their dependence upon claims 1 or 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello (US 2019/0187265 A1); Allyn (US 20170124384 A1); Trotta (US 2019-0011534); and Ali (A. M. Ali, "A 3D-Based Pose Invariant Face Recognition at a Distance Framework," in IEEE Transactions on Information Forensics and Security, vol. 9, no. 12, pp. 2158-2169, Dec. 2014, doi: 10.1109/TIFS.2014.2362299).
Claim 1
	In regards to claim 1, Barbello discloses an electronic device {electronic device 201, Figs. 1, 2} comprising:
a display {see display shown for electronic device 201 in Fig. 1; Fig. 2 that includes, e.g., a laptop or mobile phone, and an associated display 210; [0020], [0024]};
a camera {camera in [0015], while [0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition};
a wireless communication circuit {wireless communication devices 702, Figs. 2, 7, [0076]-[0077] in which the wireless communication devices 702 enable radar, authentication, voice, audio, video and data} connected to an antenna array including a plurality of antenna elements and configured to perform beamforming using the antenna array
{antenna 214, [0030]; radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 that forms radiations in beams per [0025]-[0028]};
a processor operatively connected to the display, the camera, and the wireless communication circuit {Fig. 2 processors 202, 220; [0023], [0034]}; and
a memory operatively connected to the processor {Fig. 2, computer-readable media 204, [0023], [0034]},
wherein the memory stores one or more instructions that, when executed [0034], [0080]}, cause the processor to:
obtain, via the camera, an image including a face image
{[0023] discusses an authentication profile manager 206 that stores pre-recorded radar reflection profiles, radar images, still or video images that are compared with similar types of information from persons that enter the radar field 106 meaning that when the person is in view of the camera and in range of the antenna the system obtains images including a face image for facial recognition as further disclosed in [0035]-[0036], [0070]-[0075]; claim 19}; 

configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image
{as best as can be understood from this inadequately disclosed and indefinitely recited claim element, see Barbello’s recording of a radar image of an authorized user’s face that is used for authentication by comparing the stored radar image (radar-reflection profile) to the input radar image in [0046]-[0052].  Note that instant specification appears to be performing the same function of using a recorded radar return signal (radar reflection profile as per Barbello) to recognize a user as per Fig. 8 while noting that a Barbello’s radar reflection profiles of a human’s face inherently include a distance between the eyes because eye sockets are prominent depth features that are detected by the directional beams of Barbello which are clearly directed at the user’s face to gather the radar reflection profile for that particular person.}
transmit, via the wireless communication circuit, at least one directional beam steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields}; and
obtain, via the wireless communication circuit, face data by receiving at least one reflected signal, from the at least one directional beam, corresponding to the configured filter tap
{radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 per [0025]-[0028].  See also [0029], [0035]-[0036], [0046]-[0049].  See also Fig. 6 steps 602-604; [0066]-[0067].  For “via the wireless communication circuit” see also [0076]-[0077].  For filter tap see above cites and explanations}.
Although Barbello configures a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image, the “distance between the eyes” disclosure is inherent because Barbellos’ beam scanning of the face necessarily includes a distance between the eyes because eye sockets are prominent depth features that are detected by the directional beams of Barbello which are clearly directed at the user’s face to gather the radar reflection profile for that particular person.  It is initially noted that using the distance between a person’s eyes for facial recognition purposes is a bedrock and highly conventional technique for facial recognition.
Allyn is an analogous reference from the same field of facial recognition using a combination of radar and cameras.  See abstract, [0001]-[0002], Fig. 1 radar controller 135, camera interface 125 and facial recognition target/person; and Figs. 3.  
Allyn also teaches configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image {as best as can be understood from this inadequately disclosed and indefinitely recited claim element, see [0016] in which facial indicators used for recognition specifically include distance between eyes.  See also combined recognition in [0017]-[0022]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s configuration of a filter tap for the wireless communication circuit, in which the filter tap inherently corresponds to a distance between eyes in the face image such that the filter tap specifically uses and is configured corresponding to a distance between eyes in the face image as taught by Allyn because doing so utilizes a prominent facial feature (interpupillary distance) that is typically visible (e.g. even a masked individual exposes their eyes so they can see) thereby increasing facial recognition accuracy.
	Although Barbello’s facial recognition system uses both a face image (2D image information) and a radar (depth) to identify persons and clearly discloses a steerable radar beam that transmits, via a wireless communication circuit at least one directional beam that is capable of being directed in an estimated directed, Barbello is not relied upon to disclose estimating a direction of a user based on a location of the face image in the image or transmitting the directional beam in the estimated direction.
	Trotta is a highly analogous reference from the same field of human face recognition using a combination of radar beams and camera images.  See Figs. 1A, 1E, 3A, abstract, [0002], [0074] and cites below.  Radar beams are emitted and the reflected signals used to perform facial recognition per [0020]-[0023].  
Trotta also teaches:
 estimating a direction of a user 
{see [0024]-[0025], [0032], [0084], claim 7 disclosing using a camera to determine position/align a human face based on the captured image in order to initiate radar measurements of target face while [0074] teaches combining radar sensor with other biometric sensors such as optical facial recognition systems with camera sensors.  Note in particular that the determination of position of the target 114 may be determined by radar sensor circuits 154, the video camera monitoring or a combination thereof as per [0025]}; and
transmitting, via the wireless communication circuit, at least one directional beam in the estimated direction {See beam steering in [0026]-[0027], [0019] including directing radar to specific portions of a user’s face as shown in Fig. 1C.  Moreover, [0025]-[0028] discloses a narrow, steered field beam while Trotta, in [0050] teaches that using multiple transmitting antennas provides increased directionality and resolution which are advantages for the multiple antenna directional beams via phased array techniques used by Trotta in [0004]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s steerable beam formation such that the one or more instructions, when executed, cause the processor to estimate a direction of a user and transmit, via the wireless communication circuit, at least one directional beam in the estimated direction as taught by Trotta because doing so directs the radar beam to a user’s direction thereby increasing detection accuracy, because directional beams provide increased directionality and resolution advantages and increased facial recognition accuracy as motivated by Trotta in [0024]-[0025], [0032] and/or because doing so merely combines prior art elements according to known methods to yield predictable results. 
	Although Trotta estimates a direction of a user such estimation is not based on a location of the face image in the image.
	Ali is a highly relevant and analogous reference from the same field of facial recognition based on 2-D (camera) and 3-D (stereo pair) information and solving the same problem of aligning the sensors relative to the human face at a distance.  See abstract, Fig. 1. Introduction and cites below.
	Ali also teaches 
estimating a direction of a user based on a location of the face image in the image and steering the second sensor in the estimated direction of the user’s face {see pages 2160-2161 discussing a variety of conventional methods to estimate a direction (3D location) of a subject based on camera image of a face.  See also Section II The Proposed Framework teaching a Haar-like face detector to determine the required pan angle (estimated direction) of the second camera. See also pg. 2164 Section IVA}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already estimates a direction of a user and transmits, via the wireless communication circuit, at least one directional beam in the estimated direction to perform such estimation of direction of a user based on the face image as taught by Ali because doing so enables 3-D information to be collected by the second sensor (steered second camera of stereo pair collecting 3-D information which is analogous to steered radar directional beam collecting 3-D information) and that is steered to the estimated direction such that the facial recognition is more accurate, robust and pose-invariant as motivated by Ali and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Note also that Barbello’s radar is also a directional beam in which the transmitted beam direction is variable.  See [0025]-[0028] disclosing a narrow, steered field beam while Trotta, in [0050] teaches that using multiple transmitting antennas provides increased directionality and resolution which are advantages for the multiple antenna directional beams via phased array techniques used by Trotta in [0004].
Claim 7
	In regards to claim 7, Barbello discloses wherein the one or more instructions, when executed, cause the processor to determine whether a face in the face image is an actual face of a person based on the face image and the face data {[0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition. See also [0046]-[0049]; Fig. 6 steps 602-604; [0066]-[0067]}.

Claim 21
In regards to claim 21, Barbello discloses wherein the steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields}.
Ali also teaches wherein the estimated direction that the at least one transmitted beam is transmitted is variable {see pages 2160-2161 discussing a variety of conventional methods to estimate a (variable) direction (3D location) of a subject based on camera image of a face.  See also Section II The Proposed Framework teaching a Haar-like face detector to determine the required pan angle (estimated, variable direction) of the second camera. See also pg. 2164 Section IVA}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already estimates a direction of a user and transmits, via the wireless communication circuit, at least one directional beam in the estimated direction to perform such estimation of direction of a user based on the face image wherein the estimated direction is variable as taught by Ali because doing so enables 3-D information to be collected by the second sensor (steered second camera of stereo pair collecting 3-D information which is analogous to steered radar directional beam collecting 3-D information) and that is steered to the estimated, variable direction such that the facial recognition is more accurate, robust and pose-invariant as motivated by Ali and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Note also that Barbello’s radar is also a directional beam in which the transmitted beam direction is variable.  See [0025]-[0028] disclosing a narrow, steered field beam while Trotta, in [0050] teaches that using multiple transmitting antennas provides increased directionality and resolution which are advantages for the multiple antenna directional beams via phased array techniques used by Trotta in [0004]. 

Independent Claim 11
	In regards to claim 11, Barbello discloses a method for an electronic device to obtain face data {electronic device 201, Figs. 1, 2}, the method comprising:
obtaining, via a camera of the electronic device, an image including a face image {camera in [0015], while [0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition to an obtained image that includes a face image};
configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image
{as best as can be understood from this inadequately disclosed and indefinitely recited claim element, see Barbello’s recording of a radar image of an authorized user’s face that is used for authentication by comparing the stored radar image (radar-reflection profile) to the input radar image in [0046]-[0052].  Note that instant specification appears to be performing the same function of using a recorded radar return signal (radar reflection profile as per Barbello) to recognize a user as per Fig. 8 while noting that a Barbello’s radar reflection profiles of a human’s face inherently include a distance between the eyes because eye sockets are prominent depth features that are detected by the directional beams of Barbello which are clearly directed at the user’s face to gather the radar reflection profile for that particular person.}


{wireless communication devices 702, Figs. 2, 7, [0076]-[0077] in which the wireless communication devices 702 enable radar, authentication, voice, audio, video and data. See [0025]-[0027] disclosing a variety of radar beam shapes including wide field (shape), narrow field, various shaped fields, steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields }; and
obtaining face data by receiving at least one reflected signal, from the at least one directional beam, corresponding to the configured tap {See [0029], [0035]-[0036], [0046]-[0049].  See also Fig. 6 steps 602-604; [0066]-[0067]. For configured tap, see above citation and explanations},
wherein the wireless communication circuit comprises an antenna array including a plurality of antenna elements configured to perform beamforming {Wireless communication enables/includes the radar  [0076]-[0077] See also antenna 214, [0030]; radar-based authentication system 104 includes radar-emitting element 212 and antenna 214 that forms radiations in beams per [0025]-[0028].  See also [0025]-[0027] disclosing a variety of radar beam shapes including wide field (shape), narrow field, various shaped fields, steered fields, and close (near), field, intermediate field and far range fields.  See also [0032]-[0033] for variable frequency fields}.
Allyn teaches configuring a filter tap for the wireless communication circuit, the filter tap corresponding to a distance between eyes in the face image {as best as can be understood from this inadequately disclosed and indefinitely recited claim element, see [0016] in which facial indicators used for recognition specifically include distance between eyes.  See also combined recognition in [0017]-[0022]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s configuration of a filter tap for the wireless communication circuit, in which the filter tap inherently corresponds to a distance between eyes in the face image such that the filter tap specifically uses and is configured corresponding to a distance between eyes in the face image as taught by Allyn because doing so utilizes a prominent facial feature (interpupillary distance) that is typically visible (e.g. even a masked individual exposes their eyes so they can see) thereby increasing facial recognition accuracy.
	Although Barbello’s facial recognition system uses both a face image (2D image information) and a radar (depth) to identify persons and clearly discloses a steerable radar beam that transmits, via a wireless communication circuit at least one directional beam that is capable of being directed in an estimated directed, Barbello is not relied upon to disclose estimating a direction of a user based on a location of the face image in the image or controlling based on the face image by transmitting the at least one directional beam in the estimated direction.
	Trotta is a highly analogous reference from the same field of human face recognition using a combination of radar beams and camera images.  See Figs. 1A, 1E, 3A, abstract, [0002], [0074] and cites below.  Radar beams are emitted and the reflected signals used to perform facial recognition per [0020]-[0023].  
Trotta also teaches:
 estimating a direction of a user 
{see [0024]-[0025], [0032], [0084], claim 7 disclosing using a camera to determine position/align a human face based on the captured image in order to initiate radar measurements of target face while [0074] teaches combining radar sensor with other biometric sensors such as optical facial recognition systems with camera sensors.  Note in particular that the determination of position of the target 114 may be determined by radar sensor circuits 154, the video camera monitoring or a combination thereof as per [0025]}; and
controlling 
{See beam steering in [0026]-[0027], [0019] including directing radar to specific portions of a user’s face as shown in Fig. 1C.  Moreover, [0025]-[0028] discloses a narrow, steered field beam while Trotta, in [0050] teaches that using multiple transmitting antennas provides increased directionality and resolution which are advantages for the multiple antenna directional beams via phased array techniques used by Trotta in [0004]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s steerable beam formation method such that it estimates a direction of a user and controls the directional beam by transmitting the at least one directional beam in the estimated direction as taught by Trotta because doing so directs the radar beam to a user’s direction thereby increasing detection accuracy, because directional beams provide increased directionality and resolution advantages and increased facial recognition accuracy as motivated by Trotta in [0024]-[0025], [0032] and/or because doing so merely combines prior art elements according to known methods to yield predictable results. 
Although Trotta estimates a direction of a user such estimation is not based on a location of the face image in the image such that the directional control is not based on the face image.
Ali is a highly relevant and analogous reference from the same field of facial recognition based on 2-D (camera) and 3-D (stereo pair) information and solving the same problem of aligning the sensors relative to the human face at a distance.  See abstract, Fig. 1. Introduction and cites below.
	Ali also teaches 
estimating a direction of a user based on a location of the face image in the image and controlling the second sensor in the estimated direction based on the face image {see pages 2160-2161 discussing a variety of conventional methods to estimate a direction (3D location) of a subject based on camera image of a face.  See also Section II The Proposed Framework teaching a Haar-like face detector to determine the required pan angle (estimated direction) of the second camera. See also pg. 2164 Section IVA}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination which already estimates a direction of a user and transmits, via the wireless communication circuit, at least one directional beam in the estimated direction to perform such estimation of direction of a user based on the face image as taught by Ali such that Trotta’s control of the directional beam is based on the face image because doing so enables 3-D information to be collected by the second sensor (steered second camera of stereo pair collecting 3-D information which is analogous to steered radar directional beam collecting 3-D information) and that is steered to the estimated direction such that the facial recognition is more accurate, robust and pose-invariant as motivated by Ali and/or because doing so merely combines prior art elements according to known methods to yield predictable results.  
Note also that Barbello’s radar is also a directional beam in which the transmitted beam direction is variable.  See [0025]-[0028] disclosing a narrow, steered field beam while Trotta, in [0050] teaches that using multiple transmitting antennas provides increased directionality and resolution which are advantages for the multiple antenna directional beams via phased array techniques used by Trotta in [0004]. 
Claim 17
	In regards to claim 17, Barbello discloses determining whether a face of the face image is an actual face of a person based on the face image and the face data {[0035]-[0036], [0071]-[0075] clarifies that the identification system 226 includes radar and at least one non-radar sensor such as a camera which is used to authenticate a person by applying facial recognition. See also [0046]-[0049]; Fig. 6 steps 602-604; [0066]-[0067]}.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello, Allyn, Trotta and Ali as applied to claims 1/11 above, and further in view of and Pyo (KR 10-0646966 B1 wherein a marked-up English language translation has been provided as an attachment to a prior office action and all cross references below are with respect to that translation and incorporate by reference all markings made therein) and Lou (WO 2021071508 A1).
Claims 5 and 15
	In regards to claims 5 and 15, Barbello discloses wherein the one or more instructions, when executed, cause the processor to:
obtain a distance from the face to the electronic device via the wireless communication circuit 
 {see above cites in claim 1.  See also [0052], [0054] clearly disclosing that distance between user and electronic device 102 is determined by the radar-based authentication system 104};


	Lou analogous art solving the same problem of a mobile electronic device with wireless communication circuitry, e.g. mobile phone, achieving a sharp focus for an included camera gathering images as per abstract, [0002], [0009], [0040] and cites below.
	Lou is one of many references that teach conventional autofocusing including setting a parameter associated with focusing of the camera based on the distance;  and
obtaining the image including the face image via the camera in which the parameter is set {see [0004] clarifying that traditional (conventional) autofocus may be categorized into active (e.g. radar) and passive autofocus procedures in which a radar device determines distance and a focus setting (parameter) is set/determined based on the distance while [0009] explains that active autofocus procedures are preferred for low-light conditions thereby motivating using radar to perform autofocus in [0009]}.
	Pyo is analogous art solving the same problem of a mobile electronic device with wireless communication circuitry, e.g. mobile phone, achieving a sharp focus for an included camera gathering images as per abstract, claim 1, page 4 and cites below.
	Pyo is one of many references that teach conventional autofocusing including setting a parameter associated with focusing of the camera based on the distance;  and
obtaining the image including the face image via the camera in which the parameter is set {see abstract, pgs. 4, 6, and 7}.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device with radar that obtains a distance from the face to the electronic device via the wireless communication circuit to include autofocusing for the included camera that sets a parameter (focus setting) associated with focusing of the camera based on the distance;  and obtains the image including the face image via the camera in which the parameter is set as taught by Pyo and/or Lou because using radar-based active autofocusing is preferred for low light conditions as motivated by Lou in [0009] and logically improves the focus condition of Barbello’s camera thereby increasing authentication/face recognition accuracy and reliability and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Pyo also teaches obtaining a distance from the face to the electronic device via the wireless communication circuit by transmitting a beam wider than the directional beam and detecting a reflected signal from the beam wider than the directional beam
{transmission antenna (ANT1) and reception antenna (ANT2) may be implemented as a dipole antenna while official notice is taken that the radiation pattern (beam shape) of a dipole antenna is a very broad, wide shape; moreover a dipole antenna beam pattern emits a beam wider than the “narrow” directional beams disclosed by Barbello in [0025]-[0027] and Trotta to image the face for facial recognition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device with radar that obtains a distance from the face to the electronic device via the wireless communication circuit to include autofocusing for the included camera that obtains a distance from the face to the electronic device by transmitting a beam wider than the directional beam and detecting a reflected signal from the beam wider than the directional beam as taught by Pyo and official notice because dipole antenna’s with wide beam shapes are simple, inexpensive structures that can be used to measure distance for autofocusing thereby reducing the cost and complexity of the mobile device and/or because doing so merely combines prior art elements according to known methods to yield predictable results. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello, Allyn,Trotta and Ali as applied to claim 1 above, and further in view of Canon (JP 2007-049449).
Claim 6
	In regards to claim 6, Barbello discloses wherein the one or more instructions, when executed, cause the processor to:
generate movement information about the face via the wireless communication circuit {[0028], [0046], [0050], [0052] and cites above for claim 1 re obtaining face data}
set a parameter associated with a shutter speed of the camera based on the movement information; and
obtain the image including the face image via the camera
	Canon is analogous art that solves the same problem of achieving sharp images by a camera to improve facial recognition.  See abstract and cites below. Canon teaches:
generating movement information about the face {motion detection unit 114, page 3};
setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and
obtaining the image including the face image via the camera in which the parameter is set {CPU 111 sets the shutter speed based on motion detection result, pages 3-4}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device with radar that obtains movement information from the face to the electronic device via the wireless communication circuit to include setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and obtaining the image including the face image via the camera in which the parameter is set as taught by Canon because doing so creates sharper images for fast moving objects and otherwise improves image quality of Barbello’s camera thereby increasing authentication/face recognition accuracy and reliability and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello, Allyn, Trotta and Ali as applied to claim 7 above, and further in view Sharma (US 20190050692 A1).
Claim 8
	In regards to claim 8, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]}, Barbello is not relied upon to disclose the probability scoring method recited in claim 8 that is used for the facial recognition.
 	Sharma is an analogous reference solving the same problem of sensor fusion for pattern recognition in which radar 206 and visible (camera 200) image data is combined perform pattern recognition/object detection classification including driver identification per [0020]-[0029].  Sharma also teaches 
calculating a first score of a probability that the object is the actual object based on the image from a camera {Fig. 2 camera 200, object detection based on video signals 214, [0030]-[0036]};
calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections {Fig. 2 radar 206, object detection based on radar signals 216 }; and
determining whether the detected object the actual object at least partially based on the first score and the second score {Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by calculating a first score of a probability that the object is the actual object based on the image from a camera; calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections; and determining whether the detected object the actual object at least partially based on the first score and the second score as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 9 and 10
	In regards to claim 9, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]} but is not relied upon to disclose (claim 9) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score or (claim 10) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data. {see above citations for claim 8 particularly Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by sensor data/sensor type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by  (claim 9) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score; and  (claim 10) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barbello, Allyn, Trotta and Ali as applied to claim 11 above, and further in view of Canon (JP 2007-049449).
Claim 16
	In regards to claim 6, Barbello discloses wherein the obtaining of the image including the face image using the camera of the electronic device further comprises:
generating movement information about the face via the wireless communication circuit {[0028], [0046], [0050], [0052] and cites above for claim 1 re obtaining face data}
setting a parameter associated with a shutter speed of the camera based on the movement information; and
obtaining the image including the face image via the camera
	Canon is analogous art that solves the same problem of achieving sharp images by a camera to improve facial recognition.  See abstract and cites below. Canon teaches:
generating movement information about the face {motion detection unit 114, page 3};
setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and
obtaining the image including the face image via the camera in which the parameter is set {CPU 111 sets the shutter speed based on motion detection result, pages 3-4}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Barbello’s electronic device with radar that obtains movement information from the face to the electronic device via the wireless communication circuit to include setting a parameter associated with a shutter speed of the camera based on the movement information {see abstract, pages 2-3}; and obtaining the image including the face image via the camera in which the parameter is set as taught by Canon because doing so creates sharper images for fast moving objects and otherwise improves image quality of Barbello’s camera thereby increasing authentication/face recognition accuracy and reliability and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbello, Allyn, Trotta and Ali as applied to claim 17 above, and further in view of Sharma (US 20190050692 A1).
Claim 18
	In regards to claim 18, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]}, Barbello is not relied upon to disclose the probability scoring method recited in claim 18 that is used for the facial recognition.
 	Sharma is an analogous reference solving the same problem of sensor fusion for pattern recognition in which radar 206 and visible (camera 200) image data is combined perform pattern recognition/object detection classification including driver identification per [0020]-[0029].  Sharma also teaches 
calculating a first score of a probability that the object is the actual object based on the image from a camera {Fig. 2 camera 200, object detection based on video signals 214, [0030]-[0036]};
calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections {Fig. 2 radar 206, object detection based on radar signals 216 }; and
determining whether the detected object the actual object at least partially based on the first score and the second score {Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by calculating a first score of a probability that the object is the actual object based on the image from a camera; calculating a second score of the probability that the object is the actual object based on the data from a radar antenna reflections; and determining whether the detected object the actual object at least partially based on the first score and the second score as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claims 19 and 20
	In regards to claims 19 and 20, Barbello discloses using both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar {[0035]-[0036], [0071]-[0075]} but is not relied upon to disclose (claim 19) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score or (claim 20) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data. {see above citations for claim 18 particularly Fig. 2, weight output of each detection module based on context 230 in which context includes confidence/reliability as per [0030]-[0036] while Fig. 3 illustrates relative weights of sensors (e.g. camera, radar) based on context.  See also the context types in [0032], [0025], neural networks and context severity in [0038]-[0041] and adjusting weights for reliability of sensor data by sensor data/sensor type in [0032]-[0035], [0055]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Barbello’s electronic device that uses both face image (camera) and face data (radar) to determine whether the face is the actual face of the person based on the face image from the camera the face data from radar to perform such facial recognition by  (claim 19) determining whether the face is the actual face of the person based on a sum of a first value obtained by applying a first weight to the first score and a second value obtained by applying a second weight to the second score; and  (claim 20) adjust the first weight and the second weight based on a reliability of the image and/or a reliability of the face data as taught by Sharma because doing so improves the recognition/classification accuracy by adjusting the weighting according to the context in order to compensate or sensor, environmental (e.g. low ambient light), differences in field of view as motivated by Sharma in [0017]-[0022] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486